Citation Nr: 0509603	
Decision Date: 03/31/05    Archive Date: 04/07/05

DOCKET NO.  03-09 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a rating for parasomnia (variously 
diagnosed as not otherwise specified with sleepwalking and as 
sleep terror) in excess of 30 percent from March 23, 2001, 
and in excess of 50 percent from March 4, 2004, on appeal 
from the initial award of service connection.

2.  Entitlement to a rating for bilateral hearing loss in 
excess of 10 percent, on appeal from the initial award of 
service connection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from November 1966 to March 
1967.

This appeal is from September 2001 and March 2003 rating 
decisions of the Department of Veterans Affairs (VA) Phoenix, 
Arizona, Regional Office (RO), which is the agency of 
original jurisdiction (AOJ) in this case.  The former rating 
granted service connection for parasomnia and right-sided 
hearing loss, rated 30 percent and 10 percent disabling, 
respectively, effective March 23, 2001.  The latter decision 
granted service connection for left-sided hearing loss 
effective December 2001 based on a regulatory change.

The veteran appealed from the initial rating of the right-
sided hearing loss.  The subsequent inclusion of the left-
sided impairment in the award of service connection did not 
change the disability rating for hearing loss, and it will 
not in this decision.  Consequently, the several months 
difference in the effective dates between unilateral and 
bilateral hearing loss has no rating effect and it is 
disregarded in this decision.

Parasomnias (sleep disorders) are not listed among the mental 
disorders in the VA schedule for rating disabilities.  See 
38 C.F.R. § 4.130 (2004).  VA disabilities are named as 
diagnosed, but rated under criteria in the schedule for 
rating disabilities, with an arbitrary number code assigned 
each disability to show the basis of the evaluation and for 
VA statistical analysis.  Only the listed numbers are used, 
except that if a condition is not listed, a number is built 
up with the first two digits selected from the part of the 
rating schedule most closely identifying the part or system 
of the body involved.  The second last two digits are "99," 
denoting an unlisted 


condition.  38 C.F.R. § 4.27 (2004).  Although regulation 
provides for rating unlisted conditions by analogy, 38 C.F.R. 
§ 4.20 (2004), the regulation does not require that the 
condition be coded with the number denoting the analog.  
Hyphenated codes are used when an underlying disease is rated 
for its disabling residual, as when arthritis, Diagnostic 
Code 5003, is rated for limitation of motion of a joint, 
e.g., the knee, Diagnostic Code 5260; the codes are put 
together thus: 5003-5260.  See 38 C.F.R. § 4.27.  Such a 
hyphenated code does not aptly identify the veteran's mental 
disorder, because his disability is not an underlying disease 
rated for its residuals.

In this case, the veteran's unlisted parasomnia is rated 
according to a general formula for rating mental disorders.  
See 38 C.F.R. § 4.130 (2004).  Although regulation provides 
for rating by analogy, inaccurate analogies are to be 
avoided.  See 38 C.F.R. § 4.20.  Whereas it is feasible to 
apply the general formula for rating mental to the veteran's 
disability as diagnosed without attempting to associate it 
with a potentially inapt analogy, this decision is written as 
for an unlisted mental disorder appropriately codified 9499. 


FINDINGS OF FACT

1.  From the effective date of service connection until April 
4, 2003, the veteran's parasomnia manifested occupational and 
social impairment due to concrete thinking and chronic sleep 
impairment.

2.  Prior to April 5, 2003, the veteran did not suffer 
occupational and social impairment with reduced reliability 
and productivity, deficiencies in most areas, or total 
occupational and social impairment.



3.  From April 5, 2003, to the present, the veteran has 
suffered total occupational and social impairment due to such 
gross impairment in communication with tangential thinking, 
rambling and disorganized speech, and poor concentration.

4.  The veteran has stable bilaterally impaired hearing one 
audiometry examinations of June 2001, February 2003, and 
April 2004, which measured pure tone thresholds in decibels 
at 1000, 2000, 3000, and 4000 Hertz frequencies and speech 
recognition in percentage of words recognized using the 
Maryland CNC speech recognition test.

5.  Right-sided average pure tone thresholds averaged 99 
decibels for the measured frequencies on each examination, 
and greater than 55 decibels at all tested frequencies on all 
tests, with speech recognition of 12 %, 8%, and 8% on the 
three examinations, respectively.

6.  Left-sided average pure tone thresholds were 43, 43, and 
44 decibels on the three tests, respectively, with only the 
4000 Hertz threshold above 55 decibels; and speech 
recognition was 100%, 100%, and 96% on the three 
examinations, respectively.


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability rating greater 
than 30 percent for parasomnia were not met prior to April 5, 
2003.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.27, 
4.130, Diagnostic Code 9499 (2004).

2.  The schedular criteria for a disability rating of 100 
percent for parasomnia have been met from April 5, 2003, to 
the present.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.27, 4.130, Diagnostic Code 9499 (2004).

3.  The schedular criteria for a disability rating greater 
than 10 percent for bilateral hearing loss have not been met 
at any time from the effective date of service connection to 
the present.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Staged Ratings

This appeal is from the initial rating assigned to a 
disability upon awarding service connection.  The entire body 
of evidence is for equal consideration.  Consistent with the 
facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999); cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where an 
increased rating is at issue, the present level of the 
disability is the primary concern).

The RO did not consider staged ratings per se.  The RO has 
executed multiple ratings during pendency of this appeal, 
considering evidence as it entered the record.  The appellant 
has argued the merits of the claim coincident with each 
submission of evidence and subsequent rating decision.  A 
staged rating under Fenderson, 12 Vet. App. 119, is little 
different.  Under the facts of this case, the appellant is 
not prejudiced by the Board's consideration of staged 
ratings.  Bernard v. Brown, 4 Vet. App. 384, 389 (1993).

A.  Parasomnia

The veteran was diagnosed in service with dissociative 
reaction, manifested by somnambulism, periodic violent 
outbursts during sleepwalking.  He was found unfit for 
military service and honorably discharged.  There is a hiatus 
in the medical records from March 1967 until June 2001, when 
he had a VA psychiatric examination in conjunction with the 
claim underlying this appeal.

The veteran has had three VA compensation examinations, in 
June 2001, January 2003, and April 2004.  The first examiner 
took a clinical history from the veteran without reference to 
any other source of information.  The veteran's claims file 
was not available.  The second and third examiners took a 
clinical history from the veteran and reviewed his VA claims 
file.  All examiners noted the veteran had no past 
psychiatric treatment.  The third examination report provides 
the clearest proof of careful review of the available records 
as shown by references to service medical records and the 
prior examination reports.  The AOJ erroneously found that 
the April 2004 VA examination report was not credible because 
it was based solely on history from the veteran without 
application of the examiner's informed expertise.  The report 
shows otherwise.

The veteran reported his symptomatology and social and 
occupational history and status at each examination.  The 
symptoms were essentially the same in the first and second 
examinations, with reports of sleep disruption as the primary 
manifestation of sleepwalking, with bumps and bruises and 
breaking of furniture as ancillary effects.  At the first 
examination, the veteran reported being employed at his usual 
occupation and having an essentially stable 20-year marriage.  
The vagueness of his speech was noted, but the examiner did 
not note any social or occupational effect related to his 
communication ability or other effect of his parasomnia.  The 
examiner diagnosed parasomnia not otherwise specified (NOS), 
alcohol abuse, early full remission, and cannabis abuse, 
early full remission.  The examiner made a global assessment 
of functioning (GAF) as 60 currently and for the past year.

The second VA examination noted that the veteran's sleep 
disorder significantly affected the veteran's interpersonal 
relations and reduced concentration in the morning after 
sleep walking episodes.  The veteran reported that he had 
separated from his wife and was no longer working in his 
usual occupation, but he attributed that to changes in the 
local job market and changes in his interest; he reported 
self-employment in arts and crafts.  The examiner conducted a 
mental status examination and noted the veteran's answers 
were evasive initially; no other psychiatric symptom was 
noted.  The examiner noted that the parasomnia was 
essentially stable since the last examination.  The diagnosis 
was parasomnia not otherwise specified (NOS) with 
sleepwalking disorder, alcohol abuse in partial remission.  
The examiner made a global assessment of functioning (GAF) as 
60 currently and 65 for the past year.

The symptoms and assessment of functioning found by the first 
and second VA examiners were commensurate with a rating 
greater of 30 percent and not higher.  Chronic sleep 
disturbance was the only symptom reported of a type and 
severity commensurate with a 30 percent rating.  None of the 
reported symptoms or functional impairments were of the type 
or of a severity to cause occupational and social impairment 
with reduced reliability and productivity in most areas, nor 
of a type or severity to suggest entitlement to a rating 
greater than 30 percent.

The veteran had VA outpatient amputation of part of a toe in 
March 2003, at which time he reported living with a roommate.

In July 2003, the veteran testified about the disruption in 
his life caused by his sleep disorder.  He was tearful during 
the hearing.  He was credible.

January 2004 records of a VA homeless assistance program show 
the veteran was then living in his car.  The veteran denied 
having psychiatric or substance abuse problems.

The April 2004 examiner noted and reported striking changes 
in the veteran's circumstances.  This examination report is 
clearly the most analytical of the three.  The examiner 
correlated the veteran's juvenile history of sleepwalking as 
the veteran reported it and as it was noted in the service 
medical records with his current reports of his separation 
and recent divorce.  The examiner noted the increase in 
symptomatology at time of stress, as with bad football 
performance in high school, pending Vietnam service in 1966-
67, and his divorce and lack of employment.  The veteran was 
living in his car at the time of the examination.

The examiner noted the veteran's reports of his sleep 
disorder were specifically characteristic with sleep terrors.  
The veteran demonstrated anxiety, tearfulness, depression, 
and vagueness, with rambling and tangential speech, which the 
examiner had to constantly redirect to keep the veteran 
focused on the object of the examination.  Mental status 
examination showed the veteran's affect was blunted, his mood 
was anxious, his speech was rambling and disorganized, his 
judgment was impaired and insight was minimal.  Memory and 
concentration were poor.  The examiner opined that the 
veteran had depression and anxiety, which together with his 
history of alcohol and drug abuse were all associated with 
his parasomnia.  The examiner diagnosed sleep terror 
disorder; major depressive disorder; and alcohol abuse in 
recent (three months) remission.  The GAF was 38 currently 
and 40 for the past year.

The change in the veteran's functioning during the time from 
January 2003 to April 2004 is striking.  The April 2004 
examiner's opinions appear well reasoned and persuasive as to 
the full scope of the veteran's parasomnia.  The notation in 
the outpatient records of his change in living circumstances 
is an unbiased view of his social adaptability, in that the 
notation was unassociated with any claim for compensation.  
Credible testimony at hearing combine with the outpatient 
record and bolsters the April 2004 examiner's conclusion that 
the veteran was functioning at a very low level.  The 
examination showed gross impairment in communication.  The 
examiner's opinion that the veteran will need treatment to 
determine if he is employable is strong evidence that he was 
then totally occupationally impaired by the symptoms 
observed.  The preponderance of the evidence is that he was 
100 percent disabled at the April 2004 examination.  
38 C.F.R. § 3.130, Diagnostic Code 9499 (2004).

The changes shown in the outpatient record and the hearing 
lent credence to the April 2004 examiner's opinion that the 
veteran had been for the prior year essentially as he was at 
the examination.  Consequently, April 5, 2003, is deemed the 
date entitlement to the 100 percent rating arose.  38 C.F.R. 
§ 3.400 (2004).

B.  Hearing Loss

Compensation ratings for impaired hearing are derived from 
the application in sequence of two tables.  See 38 C.F.R. 
§ 4.85(h), Table VI or VIa and Table VII (2004).  Table VI 
correlates the average pure tone threshold, measured in 
decibels (dB) (the sum of the 1000, 2000, 3000, and 4000-
Hertz (Hz) thresholds divided by four) with the ability to 
discriminate speech (based one use of the Maryland CNC word 
list to determine speech discrimination), providing a Roman 
numeral to represent the correlation.  Each Roman numeral 
corresponds to a range of thresholds (in decibels) and of 
speech discriminations (in percentages).  If the veteran 
cannot accomplish the speech discrimination because of a 
language impediment or certain other exceptional 
characteristics of his or her hearing, see 38 C.F.R. § 4.86 
(2004), table VIa is used, producing a roman numberal based 
on pure tone threshold only.  The table is applied separately 
for each ear to derive the values used in Table VII.  Table 
VII prescribes the disability rating based on the 
relationship between the values for each ear derived from 
Table VI or VIa.  See 38 C.F.R. § 4.85 (2004).

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral. 
Each ear will be evaluated separately. 38 C.F.R. § 4.86(a) 
(2004).  Additionally, when the pure tone threshold is 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
That numeral will then be elevated to the next higher Roman 
numeral. Each ear will be evaluated separately. 38 C.F.R. § 
4.86(b) (2004).

The veteran testified at his hearing that his hearing loss 
has become more severe since the last examination.  The 
credibility of his testimony is not in question.  Many 
factors can contribute to one's subjective sense of his 
hearing acuity.  The objective data has greater probative 
value than his subjective sense of his hearing acuity for the 
purpose of rating the disability.  Although the veteran's 
contention is credible, it may not serve to establish 
entitlement to a higher evaluation for hearing loss because 
"...disability ratings for hearing impairment are derived by 
a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered."  Lendenmann v. Principi, 3 Vet. App. 345 
(1992).  The disability rating results from the application 
of a formula to the data.  It is objective and the disability 
rating is assigned as prescribed by regulation.  38 C.F.R. 
§ 4.85, Diagnostic Code 6100 (2004).

The veteran had VA hearing tests in June 2001, February 2003, 
and, after testifying that his hearing had worsened since the 
last examination, April 2004.  The salient results of the 
examinations are that they are virtually identical, with too 
little variation among them to make a difference in the level 
of compensation.  All three examinations of the right hear 
produced pure tone thresholds above 55 dB for each of the 
four frequencies averaged to determine the average pure tone 
threshold, thus the Roman numeral designation can be taken 
from either Table VI or Table VIa.  38 C.F.R. § 4.86.  The 
four-frequency average was 99 in each of the three 
examinations.  The speech recognition scores were 12 percent, 
8 percent, and 8 percent, respectively, for the three tests.  
Table VI assigns Roman numeral XI to the right ear for each 
tests data, versus Roman numeral X if Table VIa is used.  
Table VI, thus produces the higher value.

None of the three tests of the left ear produced results that 
permit a selection between Table VI and Table VIa as the 
source for the Roman numeral to apply to Table VII.  The 
four-frequency average pure tone threshold for the left ear 
was 43 dB, 43 dB, and 44 dB, respectively, for the three 
tests.  The speech recognition scores were 100 percent, 100 
percent, and 96 percent, respectively, for the three tests.  
Application of Table VI to those data produces a value of 
Roman numeral I in each instance.

Applying Table VII to find the disability rating, a worse ear 
value of XI and a better ear value of I results in a 10 
percent disability evaluation.  38 C.F.R. § 38 C.F.R. § 4.85, 
Table VII, Diagnostic Code 6100 (2004).  This result is 
unvarying across the data from three VA audiometry 
examinations and throughout the time from the effective date 
of service connection to the present.

There is no objective evidence to show that the veteran's 
hearing has changed during the period under consideration in 
this appeal, even though he testified that it had.  The 
objective evidence shows no change in the veteran's hearing 
during the period under review that would permit staging the 
rating.  Fenderson, 12 Vet. App. 119. 

II.  Duty to Notify and to Assist

Finally, VA has discharged its duties to the veteran under 
the Veterans Claims Assistance Act of 2000 (VCAA).  In 
letters of June 2003 and March 2004, VA notified the veteran 
of the information and evidence necessary to substantiate his 
claim, and of his and VA's respective burdens to produce or 
obtain information and evidence.  The latter letter 
specifically requested the veteran to provide evidence 
currently in his possession.  The letters necessarily post-
dated the initial adjudication from which the veteran 
appeals, because the appeal was from the initial award of 
service connection, and the notice can only have post-dated 
it.  This case required VCAA notice, because VA did not 
afford VCAA notice prior to the underlying service connection 
case.  See VAOPGCPREC 8-2003 (38 U.S.C.A. § 5103(a) notice 
not required in response to NOD with initial disability 
rating when such notice afforded prior to adjudication of 
underlying service connection claim).  VA performed all other 
development required by statute and regulation, obtaining 
evidence and examining the veteran.  38 U.S.C.A. § 5103A, 
7105 (West 2002); 38 C.F.R. §§ 3.159(c), 19.26 (2004).


ORDER

A staged disability rating for parasomnia greater than 30 
percent from the effective date of service connection to 
April 4, 2003, is denied.

A staged disability rating for parasomnia of 100 percent from 
April 5, 2003, to the present is granted, subject to the 
regulations governing payment of monetary benefits.

A higher initial rating for bilateral hearing loss is denied.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


